DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Graichen (U.S. Patent Application Publication 2016/0005581 A1).
	Regarding claim 1, Zhang discloses a mass spectrometry analysis method, comprising the steps of:
	A first sample separation step separating a sample by a first sample separation device (sample is first separated by chromatograph 801);
	A second sample separation step, introducing ionized first isolates into a second sample separation device (ion mobility spectrometer 804) for further separation by using differences in ion mobility to obtain second isolates (paragraph 0082: the ion mobility peaks are groups of second isolates); and
	A mass spectrometry analysis step, performing mass spectrometry detection at least for daughter ions received from the dissociation of the second isolates (paragraph 0082: the ions of each ion mobility peak sequentially enter collision cell 809 and are dissociated, and the daughter ions are passed to mass spectrometer 803);
	Wherein, in the second sample separation step, the second sample separation device operates in a filter mode, and screens out and releases ions having ion mobility within a specified range from the received second isolates (each ion mobility peak represents a range of ion mobilities released from the ion mobility spectrometer).
	Zhang fails to teach wherein in the second sample separation step, within a specified time period, the ions having the ion mobility distributed in a corresponding ion mobility window are picked out and are continuously released to a lower device, while the ions having the ion mobility distributed outside the ion mobility window are blocked or lost and cannot pass through the second sample separation device, and wherein the release between adjacent ion mobility windows is end-to-end such that the release process of ions is continuous as a whole.
	Graichen teaches a method of using a LC-IMS-MS system like Zhang’s, where the first sample separation step is an LC step to obtain first isolates, the second sample separation step is an ion mobility separation step to obtain second isolates, and the third step is a mass spectrometry analysis step performing mass spectrometry detection at least for daughter ions received from the dissociation of the second isolates; wherein, in the second sample separation step, within a specified time period, the ions having the ion mobility distributed in a corresponding ion mobility window are picked out and are continuously released to a lower device, while the ions having the ion mobility distributed outside the ion mobility window are blocked or lost and cannot pass through the second sample separation device, and wherein the release between adjacent ion mobility windows is end-to-end such that the release process of ions is continuous as a whole (paragraphs 0032-0036). Graichen further teaches that this second sample separation step provides several advantages, including selectively removing unwanted contaminants (paragraph 0059), selective charge state enrichment (paragraph 0060), eliminating isobaric interferences (paragraph 0061), and targeted accumulation and enhanced identification confidence (paragraph 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s method wherein, in the second sample separation step, within a specified time period, the ions having the ion mobility distributed in a corresponding ion mobility window are picked out and are continuously released to a lower device, while the ions having the ion mobility distributed outside the ion mobility window are blocked or lost and cannot pass through the second sample separation device, and wherein the release between adjacent ion mobility windows is end-to-end such that the release process of ions is continuous as a whole. Doing so would provide the advantages taught by Graichen.
	Regarding claim 2, Zhang discloses wherein in the second sample separation step, when the second sample separation device selects the ions having ion mobility within a specified range for release, the ions within the specified range are kept moving on a specified path from an ion inlet to an ion outlet (Fig. 8; paragraph 0082).
	Regarding claim 3, Zhang discloses wherein in the second sample separation step, the second sample separation device continuously selects ions in different windows within a full ion mobility range to release to a lower level, and scans the full ion mobility range in a specified order (paragraph 0082).
	Regarding claim 4, Zhang discloses wherein the mass spectrometry analysis step further includes mass spectrometry analysis for parent ions (paragraph 0082).
	Regarding claim 5, Zhang discloses wherein the mass spectrometry analysis step further includes collecting the mass spectrometry data of the parent ions and the mass spectrometry data of the daughter ions by using an ion trap mass analyzer, wherein the collection of the mass spectrometry data of the daughter ions is repeated several times in succession (paragraph 0080).
	Regarding claim 6, Zhang discloses wherein in the mass spectrometry analysis step, a first mass analyzer and a second mass analyzer are provided in the mass spectrometer, and at least one ion dissociation device is provided between the first mass analyzer and the second mass analyzer; in the mass spectrometer, the first mass analyzer is used to select ions within the specified mass to charge ratio range to pass into the ion dissociation device, and the second mass analyzer is used to collect the mass spectrometry data of daughter ions generated by the ion dissociation device (paragraph 0080).
	Regarding claim 7, Zhang discloses wherein the mass to charge ratio range is defined as a full mass to charge ratio range or one of a plurality of mass to charge ratio windows divided by the full mass to charge ratio range (paragraph 0080).
	Regarding claim 8, Zhang discloses the method according to claim 7, but does not specify wherein each mass-to-charge ratio window includes at least 5 consecutive numbers of mass-to-charge ratios; however, selecting the number of mass-to-charge ratios to include in each mass-to-charge ratio window is a matter of routine optimization of a result-effective variable, and therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 9, the widths of the plurality of mass-to-charge ratio windows must either be variable or consistent within the full mass-to-charge ratio range, because those are the only two possibilities (either variable or consistent).
	Regarding claim 10, Zhang discloses wherein the first mass analyzer synchronously completes one scanning within the full mass-to-charge ratio range when the second sample separation device completes one ion release in which the ion mobility is within a specified range (paragraph 0082).
	Regarding claim 11, Zhang discloses wherein the mass spectrometry analysis step, one or more parent ions are selected according to preset conditions for spectrum information of parent ions, and are dissociated into daughter ions for mass spectrometry analysis (paragraph 0082).
	Claims 12 and 13 are drawn to the system for performing the method of claims 1 and 2, and the same rejections apply mutatis mutandis.
	Regarding claim 14, Zhang discloses wherein the first sample separation device is a liquid chromatographic instrument (801).
	Claim 15 is drawn to the system for performing the method of claim 5, and the same rejection applies mutatis mutandis.
	Claim 16 is drawn to the system for performing the method of claim 6, and the same rejection applies mutatis mutandis.
	Regarding claim 17, Zhang discloses wherein the first mass analyzer is a quadrupole mass analyzer, a time of flight mass analyzer, or a magnetic sector mass analyzer (paragraph 0078).
	Regarding claim 18, Zhang discloses wherein the ion dissociation device is a collision-induced dissociation device (paragraph 0020).
	Regarding claim 19, Zhang discloses wherein the second mass analyzer is a time of flight mass analyzer (803).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        26 September 2022